                    Case 3:19-cv-00356-AC      Document 24      Filed 11/12/19     Page 1 of 3




      Richard K. Hansen, OSB #832231
      Email: rhansen@schwabe.com
      Jeffrey D. Hern, OSB #043138
      Email: jhern@schwabe.com
      Rebecca A. Boyette, OSB #135024
      Email: rboyette@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Avenue, Suite 1900
      Portland, OR 97204
      Telephone: 503-222-9981
      Facsimile: 503-796-2900

               Of Attorneys for Defendant
               Health Net Health Plan of Oregon, Inc.




                                   IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION


       DWAYNE BRANDON,                                                             No. 3:19-cv-00356-AC

                                 Plaintiff,               DECLARATION OF JEFFREY D. HERN
                                                          IN SUPPORT OF DEFENDANT’S
               v.                                         UNOPPOSED MOTION TO STAY OR
                                                          EXTEND CASE DEADLINES DUE TO
       HEALTH NET HEALTH PLAN OF                          PENDING SETTLEMENT
       OREGON, INC,

                                 Defendant.

               I, Jeffrey Hern, hereby declare that:

               1.       I am one of the attorneys for Defendant Health Net Health Plan of Oregon, Inc. I

      make this declaration in support of Defendant’s Motion to Stay or Extend Case Deadlines Due to

      Pending Settlement, filed concurrently herewith.



                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    DECLARATION OF JEFFREY D. HERN IN SUPPORT OF                                       Attorneys at Law
                                                                                               Pacwest Center
            DEFENDANT’S UNOPPOSED MOTION TO STAY OR EXTEND                              1211 SW 5th Ave., Suite 1900
            CASE DEADLINES DUE TO PENDING SETTLEMENT                                         Portland, OR 97204
                                                                                  Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26564834.1
                    Case 3:19-cv-00356-AC       Document 24       Filed 11/12/19     Page 2 of 3




               2.       I conferred with Plaintiff’s counsel by telephone on November 12, 2019, and

      Plaintiff does not oppose this motion.

               3.       The parties reached substantial agreement about a settlement in this case per

      LR 41-1(a) via phone and email conferral between counsel on November 11, 2019.

               4.       I anticipate that the parties will consummate a final settlement within fourteen

      days or less.

               I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE

      BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE

      FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR

      PERJURY.

               Dated this 12th day of November, 2019.

                                                      SCHWABE, WILLIAMSON & WYATT, P.C.



                                                      By:     s/ Jeffrey D. Hern
                                                              Jeffrey D. Hern, OSB #043138
                                                              Of Attorneys for Defendant
                                                              Health Net Health Plan of Oregon, Inc.




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -    DECLARATION OF JEFFREY D. HERN IN SUPPORT OF                                          Attorneys at Law
                                                                                                  Pacwest Center
            DEFENDANT’S UNOPPOSED MOTION TO STAY OR EXTEND                                 1211 SW 5th Ave., Suite 1900
            CASE DEADLINES DUE TO PENDING SETTLEMENT                                            Portland, OR 97204
                                                                                     Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26564834.1
                 Case 3:19-cv-00356-AC          Document 24     Filed 11/12/19    Page 3 of 3




                                         CERTIFICATE OF SERVICE

               I hereby certify that on the 12th day of November, 2019, I caused to be served the

      foregoing DECLARATION OF JEFFREY D. HERN IN SUPPORT OF DEFENDANT’S

      UNOPPOSED MOTION TO STAY OR EXTEND CASE DEADLINES DUE TO

      PENDING SETTLEMENT on the following party at the following address:


              Jeremy L. Bordelon                                           Hand Delivery
              Evergreen Disability Law                                     Facsimile
              465 NE 181st Avenue, Suite 500                               U.S. Mail
              Portland, OR 97230                                           Overnight Courier
              Phone: 503-888-9331                                          E-mail
              Fax: 503-836-1870                                            ECF Filing
              Email: jeremy@evergreendisability.com

                       Of Attorneys for Plaintiff




                                                    s/ Jeffrey D. Hern
                                                    Jeffrey D. Hern, OSB #043138




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                             Attorneys at Law
                                                                                               Pacwest Center
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                  Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26564834.1
